UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-6743



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL LUTZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
95-293-ALL, CA-99-3663-PJM)


Submitted:     July 18, 2002                 Decided:   July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Lutz, Appellant Pro Se. Lynne Ann Battaglia, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Daniel Lutz seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).             We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Lutz, Nos. CR-95-293-ALL; CA-

99-3663-PJM (D. Md. Feb. 25, 2002).         We deny Lutz’s motion for

expedited consideration.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2